Case 3:19-cv-00042-SMY-GCS Document 10 Filed 02/21/19 Page 1 of 2 Page ID #30



                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS
                              EAST ST. LOUIS DIVISION

 PAULA REYNOLDS,

 Plaintiff,                                                Case No. 3:19-cv-00042-SMY-GCS

         v.                                                 Honorable Judge Staci M. Yandle

 ALLIED INTERSTATE, LLC,

 Defendant.

                                     NOTICE OF SETTLEMENT

         PLEASE TAKE NOTICE that Paula Reynolds (“Plaintiff”), hereby notifies the Court

 that Plaintiff and Defendant Allied Interstate, LLC have settled all claims between them in this

 matter and are in the process of completing the final closing documents and filing the dismissal.



 Respectfully submitted this 21st day of February, 2019.

                                                              Respectfully submitted,

                                                              s/ Alexander J.Taylor
                                                              Alexander J. Taylor
                                                              Sulaiman Law Group, Ltd.
                                                              2500 S. Highland Avenue, Suite 200
                                                              Lombard, IL 60148
                                                              Phone: (630) 575-8181
                                                              ataylor@sulaimanlaw.com
                                                              Attorney for Plaintiff




                                 CERTIFICATE OF SERVICE


                                                 1
Case 3:19-cv-00042-SMY-GCS Document 10 Filed 02/21/19 Page 2 of 2 Page ID #31



           I hereby certify that I today caused a copy of the foregoing document to be electronically

 filed with the Clerk of Court using the CM/ECF system which will be sent to all attorneys of

 record.


                                                               s/ Alexander J.Taylor
                                                               Alexander J. Taylor




                                                   2
